Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Powers on 21 May 2021.
The application has been amended as follows: 

A) Claim 1 has been allowed without further amendment

B) Claim 2 has been cancelled without prejudice or disclaimer.

C) Claim 3 has been cancelled without prejudice or disclaimer.

D) Claim 4 has been cancelled without prejudice or disclaimer.

E) Claim 5 has been allowed without further amendment.

F) Claim 6 has been allowed without further amendment.

G) Claim 7 has been cancelled without prejudice or disclaimer.

H) Claim 8 has been allowed without further amendment.

I) Claim 9 has been cancelled without prejudice or disclaimer.

J) Claim 10 has been cancelled without prejudice or disclaimer.

K) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): A stimuli-sensitive protein conjugate selected from the group consisting of;
(i)   a conjugate [[ ]] formed by conjugating trypsin [[ ]] with the photosensitive probe [[ ]] 5-((3,5-bis(dodecyloxy)benzyl)oxy)-2-nitrobenzyl(2-(2-(ethoxyfluoro phosphoryl) ethoxy) ethyl) carbamate [[ ]] ;
(ii)   a conjugate [[ ]] formed by conjugating trypsin [[ ]] with the pH sensitive probe ethyl (E)-(2-(2-((1-(2-(3,5-bis(dodecyloxy)benzylidene)hydrazine-1-carbonyl)-1H-l,2,3-triazol-4-yl) methoxy)ethoxy) ethyl) phosphonofluoridate  [[ ]] ;
(iii) a conjugate [[ ]] formed by conjugating chymotrypsin [[ ]] with the photosensitive probe 5-((3,5-bis((3,5-bis(hexyloxy)benzyl)oxy)benzyl)oxy)-2-nitrobenzyl (47-(ethoxy fluoro phosphoryl)-3,6,9,12,15,18,21,24,27,30,33,36,39,42,45-penta deca oxa hepta tetra contyl)carbamate [[ ]] ; and
 (iv) a conjugate [[ ]] formed by conjugating chymotrypsin [[ ]] with the photosensitive probe 5-((3,5-bis((3,5-bis((3,5-bis(hexyloxy)benzyl)oxy)benzyl)oxy)benzyl)oxy)-2-nitrobenzyl (47-(ethoxyfluoro [[ ]] .


L) Claim 12 has been amended in the following manner:
Claim 12 (Amendment): The process for [[ ]] obtaining the supramolecular protein assemblies [[ ]] of claim 1, comprising:
(A) providing a stimuli sensitive amphiphilic activity based probe composed of a flurophosphonate (FP) as a reactive group, hydrophilic linker, hydrophobic dendrimer or tails, and stimuli-sensitive group, wherein the stimuli-sensitive group is selected from the group consisting of:
(i) a photo-sensitive nitrobenzyl functionalized oligoethylene glycol (OEG);
(ii) a pH-sensitive hydrazine functionalized oligoethylene glycol; and
(iii) a multi-stimuli sensitive nitrobenzyl functionalized cetylethylene glycol;
(B) separately providing a protein in solution;
(C) [[ ]]  homogenizing the stimuli sensitive amphiphilic activity-based probes (AABP) provided in (A) in Triton X-100 and sodium phosphate buffer at pH 7.4 followed by addition of the protein solution provided in (B) to the homogenized solution in sodium phosphate buffer at pH 7.4 and allowing [[ ]] said components to react together;
[[ ]] (D) removing Triton X-100 from the [[ ]] mixture produced in step (ii) using ion exchange chromatography (IEX) and eluting the native and supramolecular protein complex using eluting buffer solution;
[[ ]] (E) removing the native protein in high salt concentration using size exclusion chromatography followed by desalting and lyophilizing to obtain pure protein conjugate of formula (IA).


M) Claim 13 has been amended in the following manner:
Claim 13 (Amendment): The process as claimed in claim 12, wherein the stimuli sensitive [[ ]] protein conjugate comprises;
(i)   a protein conjugate made from the photo-sensitive probe [[ ]] 5-((3,5-bis(dodecyloxy)benzyl)oxy)-2-nitrobenzyl(2-(2-(ethoxyfluoro phosphoryl) ethoxy) ethyl) carbamate (9) conjugated to a protein;
(ii)   a protein conjugate made from the pH sensitive probe ethyl (E)-(2-(2-((l-(2-(3,5-bis(dodecyloxy)benzylidene)hydrazine-l-carbonyl)-lH-l,2,3-triazol-4-yl) methoxy) ethoxy) ethyl) phosphonofluoridate (17’) conjugated to a protein;
(iii)  [[ 
]] a protein conjugate made from the multi stimuli-sensitive probe [[ ]] selected from 5-((3,5-bis((3,5-bis(hexyloxy)benzyl)oxy)benzyl)oxy)-2-nitrobenzyl (47-(ethoxyfluorophosphoryl)-conjugated to a protein.


N) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The process for preparing the photosensitive probe 5-((3,5-bis(dodecyloxy)benzyl)oxy)-2-nitrobenzyl(2-(2-(ethoxyfluoro phosphoryl) ethoxy) ethyl) carbamate (9) [[ ]] comprising;
(i)    reacting 3-hydroxybenzaldehyde with ethyl chloroformate in anhydrous pyridine to obtain ethyl (3-formylphenyl) carbonate (1); nitrating the compound (1) with nitrating agent at 0° C. to obtain nitro compound (2) 
    PNG
    media_image1.png
    125
    158
    media_image1.png
    Greyscale
;
(ii)    hydrolysing nitro compound (2) in presence of base to obtain phenolic compound (3) 
    PNG
    media_image2.png
    109
    122
    media_image2.png
    Greyscale
; reacting compound (3) with di-substituted benzyl 
    PNG
    media_image3.png
    106
    108
    media_image3.png
    Greyscale
 in presence of base to obtain compound (4) 
    PNG
    media_image4.png
    101
    212
    media_image4.png
    Greyscale
;
(iii)    reducing compound (4) in presence of alkali metal borohydride in solvent mixture to yield alcohol (5) 
    PNG
    media_image5.png
    99
    214
    media_image5.png
    Greyscale
; esterifying alcohol (5) with N,N'-disuccinimidyl carbonate in presence of base and solvent to obtain ester (6) 
    PNG
    media_image6.png
    108
    287
    media_image6.png
    Greyscale
;
(iv)    condensing ester (6) with diethyl (2-(2-(2-aminoethoxy) ethoxy) ethyl) phosphonate in presence of base to obtain diphosphonate ester (7) 
    PNG
    media_image7.png
    118
    357
    media_image7.png
    Greyscale
; and

    PNG
    media_image8.png
    105
    371
    media_image8.png
    Greyscale
 and fluorinating the mono phosphonate ester (8) with diethylaminosulfur trifluoride (DAST) to obtain photosensitive probe (9) 
    PNG
    media_image9.png
    106
    366
    media_image9.png
    Greyscale
.


O) Claim 15 has been amended in the following manner:
Claim 15 (Amendment): The process for preparing the pH sensitive probe ethyl (E)-(2-(2-((1-(2-(3,5-bis(dodecyloxy)benzylidene)hydrazine-1-carbonyl)-1H-1,2,3-triazol-4-yl) methoxy) ethoxy) ethyl) phosphonofluoridate (17') [[ ]] comprising;
(i)    azidation of ethyl bromo acetate in 1:3 water-acetone mixture to yield ethyl 2-azidoacetate followed by reacting with alkyne terminated oligoethylene glycol spacer (12') using click chemistry to obtain triazole ester compound (13') 
    PNG
    media_image10.png
    111
    359
    media_image10.png
    Greyscale
;

    PNG
    media_image11.png
    111
    355
    media_image11.png
    Greyscale
;
(iii)    reacting triazole phosphate compound (14) and substituted benzaldehyde 
    PNG
    media_image12.png
    123
    142
    media_image12.png
    Greyscale
 in alcohol followed by addition of acid to obtain imine (15);
(iv)    deprotecting partially the imine (15) 
    PNG
    media_image13.png
    106
    465
    media_image13.png
    Greyscale
 with sodium azide to obtain monophosphonate ester (16) 
    PNG
    media_image14.png
    105
    456
    media_image14.png
    Greyscale
; and
(v)    fluorinating the mono phosphonate ester (16) with diethylaminosulfur trifluoride (DAST) to obtain fluorinated mono phosphonate ester of pH sensitive probe (17) 
    PNG
    media_image15.png
    106
    452
    media_image15.png
    Greyscale
.

P) Claim 16 has been cancelled without prejudice or disclaimer.

Q) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): The process for preparing multi-stimuli sensitive probe of the formula [[ ]] 
    PNG
    media_image16.png
    132
    475
    media_image16.png
    Greyscale
wherein R’ is 
    PNG
    media_image17.png
    132
    192
    media_image17.png
    Greyscale
 and R’’ is 
    PNG
    media_image18.png
    225
    383
    media_image18.png
    Greyscale
 comprising;
[[ ]] 
    PNG
    media_image19.png
    123
    165
    media_image19.png
    Greyscale
 with 5-hydroxy-2-nitrobenzaldehyde in presence of base and solvent to obtain aldehyde [[ ]] 
    PNG
    media_image20.png
    133
    247
    media_image20.png
    Greyscale
 [[ ]] followed by reducing the aldehyde to an alcohol [[ ]] 
    PNG
    media_image21.png
    126
    246
    media_image21.png
    Greyscale
;
(ii)    activating the alcohol of step (i) with N,N'-Disuccinimidyl carbonate in base and solvent to give activated ester [[ ]] 
    PNG
    media_image22.png
    129
    353
    media_image22.png
    Greyscale
;
(iii)    reacting the activated ester of step (ii) with the amine terminated cetyl oligoethylene spacer [[ ]] 
    PNG
    media_image23.png
    78
    223
    media_image23.png
    Greyscale
 to give the [[ ]] 
    PNG
    media_image24.png
    132
    485
    media_image24.png
    Greyscale
; and
(iv)    converting diphosphonate ester of step (iii) to monophosphonate [[ ]] 
    PNG
    media_image25.png
    118
    486
    media_image25.png
    Greyscale
 and fluorinating with diethylaminosulfur trifluoride (DAST) to yield fluorinated compound [[ ]] 
    PNG
    media_image26.png
    131
    470
    media_image26.png
    Greyscale
.


R) Claim 18 has been cancelled without prejudice or disclaimer.

S) Claim 19 has been cancelled without prejudice or disclaimer.



T) Claim 20 has been amended in the following manner:
Claim 20 (Amendment): A supramolecular protein assembly in the form of a particle comprising [[ ]] the protein conjugate of [[ ]] claim 1, wherein the particle has [[ ]] a particle size in the range of 10-100 nm.

U) Claim 21 has been amended in the following manner:
Claim 21 (Amendment): A composition comprising;
(i)    an active pharmaceutical ingredient in association with [[ ]] the protein conjujgate of [[ ]] claim 1; and
(ii)    at least one component selected from the group consisting of an excipient, a surfactant, an acid, a base, a buffer system, an inorganic particle, a UV absorber, and a mixture thereof.

V) Claim 22 has been cancelled without prejudice or disclaimer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the previous office action, the examiner rejected the instant claims over a combination of references including Britto et al. (US 2017/0231260 A1).
Britto et al. (hereafter referred to as Britto) is drawn to hydrophobin mimics, as of Britto, title and abstract. The composition of Britto has the following general formula, as of Britto, page 6, structure reproduced below.

    PNG
    media_image27.png
    240
    578
    media_image27.png
    Greyscale

The composition of Britto may also have the following more specific structure, as of Britto, scheme 4, reproduced below.

    PNG
    media_image28.png
    385
    478
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    100
    369
    media_image29.png
    Greyscale
, which is disclosed on page 56 of the instant specification, is that the composition disclosed on the instant specification has a nitrogen that is bound to another nitrogen that is bound to a carbonyl. The skilled artisan would have expected that this moiety would have rendered the disclosed compound to have been pH sensitive in a manner that the compound of Britto is not pH sensitive.
The examiner further agrees with applicant’s arguments in applicant’s response on 26 March 2021 regarding the combination of Britto with He et al. (Advanced Healthcare Materials, Vol. 1, 2012, pages 48-78). As such, the rejection over Britto in view of He has been withdrawn.
The examiner also notes that the previously applied double patenting rejection over U.S. Patent No. 10,188,136 has been withdrawn. The reasons for withdrawal of this rejection are essentially the same as the reasons for the examiner’s withdrawal of the rejections over Britto et al. (US 2017/0231260 A1). These reasons are that the claims of the ‘136 patent fail to teach a stimuli-sensitive linker and there would have been no motivation for one of ordinary skill in the art to have modified the subject matter claimed in the ‘136 patent to have included such a linker.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612